DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.

Response to Amendment
3.	The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2013/011891 A1) in view of Hyun et al. (WO 2014/163228 A1) as set forth in the Final Rejection filed 10/27/20 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1 and 7-10 under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2013/011891 A1) in view of Hyun et al. (WO 2014/163228 A1) as set forth in the Final Rejection filed 10/27/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2013/011891 A1) in view of Hyun et al. (WO 2014/163228 A1) and Yokoyama et al. (WO 2013/054764 A1) as set forth in the Final Rejection filed 10/27/20 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
6.	In view of the Applicant’s amendments, previously withdrawn Claims 3-6 have now been considered for Examination.

7.	Claims 1-10 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note
8.	The Office has relied upon national phase publication US 2014/0167026 A1 as then English equivalent of WIPO publication WO 2013/011891 A1 (herein referred to as “Kato et al.”).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 to X4 represents a carbon atom or a nitrogen atom . . . .”  However, notice that any one of R27-30 cannot exist if the corresponding X1-4 of formula (5a) as recited by the Applicant is a nitrogen atom (i.e., the claim as failed to account for this possibility).  The Office has interpreted that if any one of X1-4 is a nitrogen atom, the corresponding R27-30 (attached to that X1, X2, X3, or X4) does not exist.  Clarification is required.

Allowable Subject Matter
11.	Claims 1-3, 5, 6, and 8-10 are allowed.
The closest prior art is provided by Kato et al. (WO 2013/011891 A1) in view of Hyun et al. (WO 2014/163228 A1).  Kato et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image1.png
    324
    596
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (2), anode (3), hole-transporting layer (6), light-emitting layer (5), electron-transporting layer (7), and cathode (4); the light-emitting layer comprises phosphorescent dopant material (iridium metal complexes) ([0121]) in combination with the following host material ([0106]-[0107]): 

    PNG
    media_image2.png
    281
    411
    media_image2.png
    Greyscale

(page 33).  The light-emitting layer is tuned to emit red light ([0101]).  Kato et al. discloses that the hole-transporting layer comprises two layers ([0187]), comprising aromatic amine derivatives of the following form:  

    PNG
    media_image3.png
    87
    137
    media_image3.png
    Greyscale

([0188]) where Ar1-4 = (substituted) aryl or heterocyclic group and L = (substituted) arylene group ([0189]-[0190]).  However, Kato et al. does not explicitly disclose a compound according to any of the formulae as defined by the Applicant. 
	Hyun et al. discloses compounds of the following form:

    PNG
    media_image4.png
    168
    433
    media_image4.png
    Greyscale

([15]) where m = 0-1 ([17]); an embodiment is disclosed:

    PNG
    media_image5.png
    197
    392
    media_image5.png
    Greyscale

.  Hyun et al. further discloses its inventive compounds as material comprising the hole-transporting layer of an organic EL device ([10]-[11], [145], [333]-[334]); the utilization of its inventive compounds improves luminous efficiency ([101]).  It would have been obvious to incorporate the inventive compounds of Hyun et al. to the hole-transporting/injecting layer(s) of the organic EL device as disclosed by Kato et al.  The motivation is provided by the disclosure of Hyun et al., which teaches that the use of its inventive compounds results in improved luminous efficiency.  Nevertheless, it is the position of the Office that neither Kato et al. in view of Hyun et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic EL device as recited by the Applicant, particularly in regards to the nature of the specific compounds in the hole-transporting layer.

Response to Arguments
12.	Applicant’s arguments on pages 12-13 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.